895 F.2d 1421
15 U.S.P.Q.2d 1144
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.SIGNTECH INCORPORATED, Plaintiff-Appellant,v.MINNESOTA MINING & MANUFACTURING COMPANY, Defendant-Appellee.
No. 89-1640.
United States Court of Appeals, Federal Circuit.
Jan. 23, 1990.

Before RICH, Circuit Judge, COWEN, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
RICH, Circuit Judge.

DECISION

1
This appeal is from the 21 June 1989 Order of the United States District Court for the District of Maryland granting the motion of Minnesota Mining and Manufacturing Company to dismiss this action without prejudice.  We affirm.

OPINION

2
Having reviewed the contentions of the parties and the evidence they rely on in support of their respective contentions, we find no abuse of discretion by Judge Smalkin in his decision to dismiss the complaint in this action without prejudice so that trial of the same issues between the parties hereto may proceed in the pending suit in the District Court for the Western District of Texas.  This case is distinguishable on its facts from the recent decision of this court in Kahn v. General Motors Corp., 889 F.2d 1078, 12 USPQ2d 1997 (Fed.Cir.1989).  Here the Texas suit was brought by the patentee to acquire jurisdiction against the asserted infringing manufacturer who was not a party to the Maryland declaratory judgment action.  We agree that complete relief can best be afforded in the Texas suit.  We affirm Judge Smalkin's decision to dismiss for the reasons stated in his Memorandum Opinion of even date with the order appealed from.